Appeal by defendant from a judgment of the County Court, Suffolk County, rendered May 17, 1963 after a jury trial, convicting him of robbery in the third degree (3 counts), and other related crimes; and imposing sentence. Judgment affirmed. No opinion. Beldock, P. J., Brennan and Hopkins, JJ., concur; Ughetta and Hill, JJ., dissent and vote to reverse the judgment and to grant a new trial, with the following memorandum: In our opinion, there was insufficient evidence to corroborate the two accomplices who had testified against defendant. The testimony by the victims that this defendant resembled or looked like one of the holdup men, without more, had “no real tendency to connect defendant with the commission of the crime ” (People v. Kress, 284 N. Y. 452, 460; cf. People v. Feolo, 284 N. Y. 381, 386; People v. Weiss, 7 N Y 2d 139, 141).